IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40924
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GARLAND WAYNE SAVAGE,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-95-CR-180-2
                       --------------------
                          August 20, 2002

Before   HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Garland Wayne Savage appeals from the judgment revoking his

probation and imposing a term of imprisonment to be followed by a

term of supervised release.   Savage contends that the district

court impermissibly delegated to the probation officer the

authority to determine his ability to pay the costs of drug or

alcohol detection and treatment.   The special condition in

Savage’s case “did not include an unlawful delegation of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40924
                               -2-

authority to the probation officer.”    United States v. Warden,

291 F.3d 363, 365-66 (5th Cir. 2002).

     AFFIRMED.